The court has read this record en banc and has reached the conclusion that a new trial should be granted. While there is a scintilla of evidence tending to prove the corpus delicti and the defendant's connection with five or six bottles of home brew found by the officers hidden in a trunk in an upstairs room of defendant's residence, we do not think the evidence rises to that degree of certainty which is necessary to a conviction in a criminal case.
The trial judge should have granted the defendant's motion for a new trial, and for that reason the judgment is reversed and the cause is remanded.
Reversed and remanded.